325 F.2d 435
SOUTHERN PACIFIC COMPANY, Appellant,v.Johnson SMITH, Appellee.
No. 20663.
United States Court of Appeals Fifth Circuit.
Dec. 26, 1963.

Harry McCall, Jr., Chaffe, McCall, Phillips, Burke, Toler & Hopkins, New Orleans, La., for appellant.
Richard C. Baldwin, New Orleans, La., Morris G. Becnel, Luling, La., Adams & Reese, New Orleans, La., for appellee.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
In our opinion the district court correctly refused to direct a verdict for the defendant.  In the alternative, the court properly declined to limit the damages recoverable so as to exclude damages for any permanent or future disability.  We find no reversible error in any of the court's instructions to the jury.  The judgment is


2
Affirmed.